DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
2.	The abstract of the disclosure is objected to because of the inclusion of legal phrases, e.g. “means for”.  Additionally the abstract should be limited to 150 words.  Correction is required.  See MPEP § 608.01(b)(C).

Drawings
3.	Figures 1 – 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “analogue-to-digital converter” recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1, 3, and 4, the limitations “means for injecting”, “electronic means for measuring”, “electronic means for extracting”, “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of a “means for injecting", “electronic means for extracting”, “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” in claims 1, 3, and 5, these elements are not sufficiently supported by corresponding structure in the specification as originally filed.  These "means" are defined entirely by their function and have no structural support.  Accordingly, the “means for injecting", “electronic means for extracting”, “electronic means for calculating”, “means for determining”, “calculating means”, and “means for electronically filtering” recitations in claims 1, 3, and 4 are improper and any element in the prior art that performs the recited functions will read on these recitations.  See MPEP §2173, § 2185.
Regarding the recitation of “electronic means for measuring” in claim 1, this limitations invokes 112(f).  In order for prior art to read on the “electronic means for measuring”, the prior art requires the structural elements of generator 10, an analog-to-digital converter, multipliers 11 and 12, integrators 13 and 14.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 1, the recitations of a “means for injecting", “electronic means for extracting”, “electronic means for calculating”, and “means for determining” are not enabled because these recitations invoke 112(f) without any disclosed structure.  The failure to disclose specific structure corresponding to these “means” recitations renders these recitations as being non-enabled because the claims are so overly broad as to encompass subject matter that is beyond the enabled scope of Applicant’s disclosure.  Thus a person of ordinary skill in the art would not know how to make or use the claimed invention without a description of the structural elements that perform the recited functions.  See MPEP §2173, § 2185.
Regarding claims 3, the recitation of “calculating means” is not enabled because this recitation invokes 112(f) without any disclosed structure.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claim 4, the recitation of “means for electronically filtering” is not enabled because this recitation invokes 112(f) without any disclosed structure.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 2 – 4, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitations of “means for injecting", “electronic means for extracting”, “electronic means for calculating”, and “means for determining” are indefinite.  While these recitation qualify as means plus function recitations under 35 USC 112(f), the “means for injecting", “electronic means for extracting”, “electronic means for calculating”, and “means for determining” are not sufficiently supported by corresponding structure in the specification as originally filed.  Therefore, the specification as originally filed fails to particularly point out and distinctly define what constitutes the “means for injecting", “electronic means for extracting”, “electronic means for calculating”, and “means for determining” and therefore these “means” recitations are indefinite.  See MPEP §2173, § 2185.
Regarding claims 1 and 2, the phrase “akin to” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "akin to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 2, the recitation of “the change in the complex function (HSENSE) in the complex plane” lacks proper antecedent basis and is therefore indefinite.  In particular, the terms “the change” and “the complex plane” have not been previously 
Regarding claim 3, the recitation of “calculating means” is indefinite.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claim 3, the phrase “making it possible” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the recitation of “means for electronically filtering” is indefinite.  See the rejection of claim 1 above and MPEP §2173, § 2185.
Regarding claims 2 – 4, these claims are rejected based on their dependence from claim 1.

Examination Precluded
11.	Regarding claims 1 – 4, Examination in view of prior art is precluded.
The drawings and recitations of these claims are so indefinite, non-enabled, and the scope thereof so unascertainable that a reasonable search and application of prior art is not possible.
The rejections of each of these claims under 35 USC 112(a) for being non-enabled and 112(b) for being indefinite demonstrate that the scope of these claims is so undeterminable that examination on the merits is precluded.
Therefore, no prior art will be applied to claims 1 - 4 in this office action.


Pertinent Prior Art
12.	The Examiner did a cursory search using the basic concept of Applicant’s claimed invention in order to be able to cite some related art for Applicant to consider when preparing their response.
Accordingly, the prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: Hiromi (U.S. Pub. 2016/0161610), Yancey et al. (U.S. Pub. 2020/0363891), Duewer et al. (U.S. Pub. 2020/0272301), Das et al. (U.S. Pub. 2020/0271745), Maru et al. (U.S. Pub. 2019/0302923), Post (U.S. Pub. 2015/0048846), Hosur et al. (U.S. Pub. 2019/0187854), King-Smith et al. (U.S. Pub. 2010/0085325), and Tanaka et al. (U.S. Pub. 2017/0343386).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626